IT IS ORDERED by this court that James C. Dukat, a.k.a. James Charles Dukat, be and hereby is, reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be *1258made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier cases, see Disciplinary Counsel v. Dukat (1997), 79 Ohio St.3d 189, 680 N.E.2d 972; and Disciplinary Counsel v. Dukat (1997), 79 Ohio St.3d 1495, 683 N.E.2d 1150.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.